Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 11-17, 19-22 are rejected under 35 USC 102(a)(1) by Leandro US 2015/0247931.  
 
     As to claims 11 and 17, Leandro teaches (fig.1) local error generation device comprising processing circuitry to estimate and generate local errors that influence positioning accuracy in a second region remote from a first region (0030), based on global errors included in positioning augmentation information for positioning that is generated by a network configured for the first region (0031), the global errors being caused by satellites to transmit positioning signals (0032, 0036), and on observed data generated based on the positioning signals received by a receiver that does not belong to the network and is installed at an electronic reference point located in the second region (0040, 0043), the local errors depending on the second region where the receiver exists and being caused by propagation paths of the positioning signals (see 0044).As to claim 12, Leandro teaches the local error generation device according to claim 11, wherein the processing circuitry generates integrity data to ensure availability of the local errors (see fig.1).As to claim 13, Leandro teaches the local error generation device according to claim 12, wherein 
Allowable Subject Matter
Claim 18 is allowed. The cited reference does not consider the recited augmentation mechanism recited here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646